Alford B Judd Adr. vs John Bronson

Motions for New Trial & in Arest of Judgment.
Defendants’ Brief—
1 Point. A motion for a new trial and in arest cannot be made at one and the same time, consequently, both motions being made and pending at the same time, are bad and must consequently fail— 2 Salk. 647 Statute 319 Acts 1. Session 67
2d Point. The same reasons are given; in the motion in arrest as in the motion *486for a new Trial. This we contend is contrary to law.— Statute 2 Session 67 2 Espe 590
3d Point Should the court see fit to sustain either motion or both against the reasons above suggested, we shall next contend that the Bill of exceptions signed does not shew a good and sufficient ground to sustain either motion. John. 3— 528 10—447. Replevin Espe 1 Vol. 216 Statute 332
1. Because the Plf. has not shewn by the records in the case that he was entitled to a verdict.— He does not shew a right of property, a demand and refusal and if any, what other Testimony and whether any other Testimony, was given to the jury either on the Part of the Plf or Defen*.— 3 John 528 1 John 250 3 Bl. 391 2 John. 48
2 The Judge at Nisi Prius had a right to give his opinion to the Jury as to matter of facts testified before them, and nothing is shewn but his Opinion in the said case was agreeably to the Testimony before the Jury— Stat 334 2 Tyler 219
It appears Bronsons’ demand against the deceased for Board lodging &c. was $127.36 See Records
Goods left by Deceased, in his life time in possession of Bronson for safekeeping and in pledge for said demand were appraised at $130.31%]
Possession lawful covers the property. Bronsons’ defence by the pleadings was first an express pledge by contract of all the goods in question—
2d As an Inkeeper he held a lien upon Trunks of wearing apparel &c. untill the payment of the Tavern Bill. All of which the jury were the Judges— At any rate Replevin in such cases cannot be sustained by law— and nothing is shewn but good justice was done.— 1 Espe 216 T. Blac. 3. v. 391